Citation Nr: 1200607	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to November 1985 and from November 1990 to June 2005.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2007 rating decision of the VA Regional Office in New Orleans, Louisiana that denied service connection for bilateral carpal tunnel syndrome.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran assert that he has carpal tunnel syndrome of service onset, or that it is secondary to service-connected disability for which service connection is warranted.  He contends that his inservice duties included typing, and banding materials in a supply capacity during 25 years in the military, and that he complained of numbness and tingling in both hands during service.  A service treatment record dated in April 2002 reflects a notation of paresthesias of the hands.  A November 2004 health record shows a diagnosis of idiopathic peripheral autonomic neuropathy on the Veteran's problem list.  He maintains that paresthesias of the hands peripheral neuropathy were emblematic of carpal tunnel syndrome during service.

The record reflects that the Veteran was afforded a VA examination in February 2010 for carpal tunnel syndrome purposes.  The examiner noted that the etiology of carpal tunnel syndrome was age related and multiple trauma.  It was reported that the Veteran had carpal tunnel syndrome by electromyogram and nerve conduction study but that it was "totally not related to his cervical spine/radiculopathy."  The examiner added that the pathophysiology of carpal tunnel syndrome was nerve entrapment in the wrist due to overweight, pregnancy, diabetes mellitus, etc.

The Board observes that the RO's instructions prior to the VA examination in February 2010 only requested that an opinion be rendered as to whether bilateral carpal tunnel syndrome was related to the Veteran's service-connected cervical spine radiculopathy.  The examiner responded to this question.  However, the Board finds that both the instructions and the VA examination were inadequate.  This is because there was no inquiry as to whether carpal tunnel syndrome was manifested in service as the Veteran also contends, nor were instructions or an opinion provided as to whether a service-connected disability aggravates carpal tunnel syndrome.  The case must thus be remanded for further development of the evidence.

Applicable law provides that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2011).  The Court of Appeals for Veterans Claims (Court) has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.310(a) should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition." Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310(b).  In view of such, the Veteran should be afforded a current neurology examination that responds to the cited deficiencies in the evidence.

Additionally, the Board is of the opinion that review of the record and examination by a specialist in neurology are indicated in this case.  This is because the Veteran has significant other neurological and musculoskeletal disability of the upper extremities in proximity to carpal tunnel syndrome.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a VA neurologist to determine whether bilateral carpal tunnel syndrome is related to service or is secondary to service-connected disability.  The claims folder must be made available to the examiner.  All indicated tests and studies should be performed and clinical findings must be reported in detail. 

The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that carpal tunnel syndrome was shown in service, or within one year thereof, or is secondary to a service-connected disability, or whether it has been made chronically worse (aggravated) by a service-connected disorder, including cervical and/or lumbar spine pathology.  If aggravation is found, the examiner must render an opinion as to the extent of the aggravation and provide a baseline prior to the aggravation.

2.  After taking any further development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit is not granted, provide the appellant and representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


